Albert, C.
Omer C. Flora brought an action against Brazilla F. Chapman to recover the reasonable value of certain work and labor performed by him at the instance and request of the defendant. The defendant entered a plea of accord and satisfaction, and issue was joined thereon. The evidence shows that there was a dispute between the parties as to the amount due. It also shows that the defendant paid an attorney, who claimed to represent the plaintiff and to have authority to compromise and collect the claim, a certain amount in full satisfaction of the debt. The only question in the case is whether such attorney had authority to bind the plaintiff by the compromise and the acceptance of the amount agreed upon in satisfaction of *742the debt. The evidence adduced ,by the plaintiff negatives such authority. But the evidence of the attorney himself was introduced, and is to the effect that the plaintiff left the claim with him for collection; that afterwards, according to his recollection of the matter, the defendant offered a certain amount in satisfaction of the claim, which offer was submitted to the plaintiff, who instructed the attorney to accept it, and that the defendant then paid him the amount agreed upon and he accepted the same for the plaintiff in full payment of the claim. At this late day it is unnecessary to cite authorities to support the proposition that, where a question is submitted to a jury on conflicting evidence from which reasonable minds might reach different conclusions, the finding thereon will not be disturbed by this court. Such is the state of the record in this case. The jury found for the defendant on conflicting evidence, and there is no good reason shown for disturbing their verdict.
It is recommended that the judgment of the district court be affirmed.
Duffie and Jackson, CC., concur.
By the Court: For the reasons stated in the foregoing opinion, the judgment of the district court is
Affirmed.